Citation Nr: 1816855	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-36 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2017, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The claim for service connection for prostate cancer is remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's tinnitus is the result of noise exposure during active service.

2.  The Veteran was exposed to explosions and loud noises as the result of rocket launching.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection for tinnitus is warranted as the claimed disability is the result of in-service noise exposure.  More specifically, he asserts that launching the "Honest John Rockets" while stationed at Camp Casey caused ringing in his ears that grew progressively worse over time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service personnel records show that the Veteran served in the Eighth Army.  The Veteran received the Commendation Medal, Good Conduct Medal, National Defense Service Medal, Armed Forces Expeditionary Medal, a marksman qualification badge, and a sharpshooter badge.  The Veteran is currently service-connected for right ear hearing loss.  The Veteran's in-service noise exposure is conceded.

In a June 2013 VA audiology examination, the examiner opined that the Veteran's tinnitus was not the result of active service.  The rationale provided was that the Veteran reported experiencing tinnitus approximately ten years prior to the examination which would be 2003 and many years after separation from service.  The examiner also concluded that the Veteran's tinnitus was not the result of hearing loss.  The rationale for this was that although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes.  The examiner noted reports of ear, nose, and throat trouble at the separation examination in September 1970.  However, the examiner ultimately concluded that since the Veteran's reported onset was several years following service, then tinnitus could not be related to service.

At the June 2017 hearing, the Veteran testified that his duties included testing "Honest John Rockets" in addition to firing other machinery without ear protection.  The Veteran testified that he noticed the ringing in his ears following rocket launching tests.  The Veteran asserts that he did not "worry much about it" at the time, but the ringing became increasingly worse and apparent overtime.  The Veteran is competent to report that tinnitus was present in service and that it has existed from service to the present 38 C.F.R. §  3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The June 2013 VA examination did not address the Veteran's reports of continuity of symptomatology.  The examination also did not note the Veteran's military occupational specialty or duties and how it may have impacted his hearing.  The Board notes that the same examination provided a negative opinion for right ear hearing loss based on review of service medical records.  Service connection for right ear hearing loss was granted in an August 2014 rating decision based on review of the same service medical records.  As a result, the Board finds this examination to be of little probative value.

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  He has related the onset of tinnitus to active service which has persisted to the present day.  In the June 2013 VA examination the Veteran was diagnosed with recurrent tinnitus.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C. § 5107 (2012);  38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for tinnitus is granted.




REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that his prostate cancer is the result of herbicide exposure.  More specifically, the Veteran asserts that he served in Korea, was station at Camp Casey, and frequently approached the Korean Demilitarized Zone (DMZ) as a result of training exercises.  The Veteran was diagnosed with prostate cancer in November 2007.

In the June 2017 hearing, the Veteran testified that he frequently tested the "Honest John Rockets" near the DMZ.  The Veteran described seeing the DMZ fence during field testing exercises.  The Veteran further stated that he witnessed an ambush near the DMZ in which four United States soldiers died and that information was made public in a news article further supporting his assertion that he was near the DMZ.  The Veteran testified that his primary military occupational specialty was fire direction control.  The Veteran also served as a Battalion Clerk for the 1st Battalion, 31st Artillery.

The Veteran's service medical records do not support his contentions about being near the DMZ.  The service medical records show that the Veteran was a radio/telephone operator and a clerk in the headquarters battalion.  There is no evidence in the record of fire control training.

The Defense Personnel Records Information Retrieval System reported that they reviewed 1969 histories submitted by the 1st Battalion, 31st Artillery and its higher headquarters, the 7th Infantry Division.  The histories indicated that units stationed at Camp Casey were approximately thirteen miles away from the DMZ and did not note any field training exercises near the DMZ.

The Board acknowledges that the several buddy statements have been submitted on the Veteran's behalf.  A January 2015 letter submitted by R.L. states that while serving with the Veteran they often left Camp Casey and traveled near the vicinity of the DMZ where they lived in tents and sometimes slept on the ground in sleeping bags.  A September 2015 letter submitted by C.L.F. states that while serving with the Veteran in the DMZ in October 1969 and while present with the Veteran, the reported ambush occurred.  The letter further stated that they went near the DMZ to identify potential targets and firing sites for the rockets in their unit.  Separate buddy letters submitted by T.S. in September 2015, by L.S. in November 2015, and by T.R. in August 2015 also stated that, along with the Veteran, they went near the DMZ to identify targets and firing sites for the rockets in their unit.

A June 2004 letter submitted by S.W. states that he was based out of Camp Howze and was responsible for the application of herbicides in Korea.  S.W. stated that they treated areas in South Korea, some of which included a location where troops performed target practice.  He believed that name of the island to be Turtle Island.  S.W. explained that because there were no places to dump the remaining herbicide agents, they often leaked it on the road ways, road sides, rivers, or creeks to dispose of the remaining agents in order to restock for the next trip.  S.W. stated that the perimeter of Camp Casey and the mess hall were treated by herbicide agents.  

The Board notes that the June 2004 letter submitted by S.W. indicates that herbicide agents may have been sprayed at Camp Casey during the time the Veteran was there.  While Camp Casey does not qualify for the presumption, that does not prohibit the Veteran from establishing service connection on a direct basis.

The Veteran has not received an examination for the purpose of determining if prostate cancer, to include as due to herbicide exposure is service-connected.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, an examination is necessary.

Clinical documentation dated after June 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or any appropriate service entity and request that a search be made of the records of Camp Casey Army Base for the period from 1969 to 1970 to determine (1) the exact location of documented herbicide agent testing or disposal at the base, and (2) whether the Veteran was exposed to herbicide agents while at the base, if any, for the entire period of being stationed there from 1969 to 1970.  The unit histories of the Veteran's unit the 1st Battalion, 31st Artillery, of the 7th Infantry Division should be consulted to determine whether personnel from that unit served or had duties on or near the DMZ during the Veteran's time assigned to that unit.  That review should include a determination of the type of artillery assigned to that unit, claimed as the Honest John Rocket, and whether that equipment was deployed in close proximity to the DMZ, or whether personnel assigned to that unit at least as likely as not had duties on or near the DMZ, claimed as scouting and observation for artillery fire.  If no documentation is located, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and request that he provide information as to all treatment for prostate cancer since June 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from June 2013 to present.  

3.  Schedule the Veteran for a VA examination to determine the etiology of prostate cancer.  The examiner must review the claim file and must note that review in the report.  The examiner should provide a rationale for all opinions provided.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any prostate disability is related to active service, to include possible herbicide agent exposure.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


